  Exhibit 10.2

 
[ndra_ex10-2000.jpg]
May 13, 2019 (Effective Date)
 
 

Dear David:
 
ENDRA Life Sciences Inc. (the “Company”) is pleased to offer you employment on
the following terms:
 
1. Position. Your title will be Chief Financial Officer of the Company, and you
will report directly to the Chief Executive Officer of the Company. This is a
full-time position. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. By signing this letter agreement, you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company, and that you have relinquished
control of and involvement in any other business operations (including, but not
limited to, Wells Compliance); provided, the foregoing shall not prohibit your
retaining your ownership interest in Atlas Bookkeeping as long as such ownership
does not in any way interfere with the performance of your duties for the
Company. For the duration of your employment with the Company, you hereby agree
from and after the Effective Date, (i) to cease all operations with
Storycorp/Wells Compliance; and (ii) to not provide any finance outsourcing
services to any individual, company, organization, or other entity without prior
written approval from the Company’s Chief Executive Officer.
 
2. Term. Subject to the remaining provisions of this paragraph, this letter
agreement will be for an initial term that begins as of the date first set forth
above (the “Effective Date”) and continues in effect through the second (2nd)
anniversary of the Effective Date (the “Initial Term”) and, unless terminated
sooner, will continue on a year-to-year basis after the Initial Term (each year,
a “Renewal Term”). If either party elects not to renew this letter agreement,
that party must give a written notice of termination to the other party at least
90 days before the expiration of the then-current Initial Term or Renewal Term.
If one party provides the other with a notice of termination, no further
automatic extensions will occur and this letter agreement will terminate at the
end of the then-existing Initial Term or Renewal Term, and such termination will
not result in any entitlement to compensation pursuant to Section 9 below or
otherwise.
 
 

 
 
3. Cash Compensation. The Company will pay you a base salary at an annual rate
of $230,000, in accordance with the Company’s standard payroll schedule and
subject to applicable deductions and withholdings. This salary will be subject
to periodic review and adjustments at the Board’s discretion. In addition, you
will be eligible to receive an annual bonus to be paid based on attainment of
Company and individual performance objectives to be established annually by the
Board. With respect to 2019, the annual bonus target to be paid if all goals are
achieved will be a cash payment equal to 30% of your base salary plus base fees
paid to Wells Compliance earned in 2019 and will be based on the realization of
milestones determined and approved by the Board.  
 
4. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. You will receive 15
days of paid time off (PTO) per calendar year, in accordance with Company policy
in effect from time to time and in compliance with applicable state law. Without
limiting the generality of the foregoing, while you are an employee of the
Company, the Company will provide you life insurance, with you to designate the
beneficiary thereunder, in an amount equal to your base salary as in effect on
the date of this letter agreement and as in effect on the first business day of
each calendar year thereafter. You will also be eligible to participate in a
long-term disability insurance plan sponsored by the Company.
 
5. Stock Option.
 
(a) Number of Shares. On your first date of employment with the Company, you
will be granted an Option to purchase 56,000 shares of the Company’s common
stock (the “Stock Option”).
 
(b) Plan Terms Control. The Stock Option will be subject to the terms and
conditions applicable to Options granted under the Plan, as described in the
Plan and the applicable Award Agreement.
 
(c) Scheduled Vesting. The Stock Option will vest as described in the applicable
Award Agreement.
 
(d) Accelerated Vesting. If your Separation from Service is the result of an
involuntary discharge by the Company that is without Cause and is not the result
of your death or Disability, then any shares subject to the Stock Option that
are scheduled to vest within 12 months of such Separation from Service will vest
immediately upon such Separation from Service, and any remaining unvested
portion of the shares subject to the Stock Option will terminate immediately.
 
(e) Accelerated Vesting upon Change in Control. If your Separation from Service
is the result of an involuntary discharge by the Company that is without Cause,
and is not the result of your death or Disability, and is within 12 months
following a Change in Control, then the Stock Option will vest immediately upon
such Separation from Service.
 
(f) Forfeiture of Unvested Options. If your Separation from Service is for any
reason other than an involuntary discharge by the Company that is without Cause,
the unvested portion of the Stock Option will immediately terminate.
 

 

 
 
(g) Separation from Service for Cause. If your Separation from Service is for
Cause, the unvested and vested portion of the Stock Option will immediately
terminate.
 
(h) Exercise Period following Separation from Service. Following your Separation
from Service for any reason other than Cause, the vested portion of the Stock
Option will remain exercisable for one year (by you or your beneficiaries in the
event of your death), subject to any outer limits contained in the Company’s
2016 Omnibus Stock Incentive Plan, as amended (the “Plan”) or the applicable
Award Agreement.
 
6. Confidential Information, Assignment of Inventions, and Non-Solicitation
Agreement. You will be required, as a condition of your continued employment
with the Company, to sign (or re-sign) the Company’s Confidential Information,
Assignment of Inventions, and Non-Solicitation Agreement, a copy of which is
attached hereto as Exhibit A.
 
7. Time and Place of Employment; Travel. It is acknowledged that your regular
workplace will not be the Company’s offices in Ann Arbor, Michigan and instead
will be in the state of California; however, the Company requires that you work
at least four business days per month out of the Company’s offices in Ann Arbor,
Michigan; provided that this requirement may be waived for any given month by
the CEO in writing (email acceptable) should other Company business travel
interfere with your ability to be present in Ann Arbor. The Company will pay or
reimburse your reasonable travel for business on the Company’s behalf from your
home in California, lodging, meal and related incidental costs, consistent with
the Company’s travel policies in effect from time to time. The Company requires
presentation of receipts or an itemized accounting prior to making any
reimbursements under this paragraph.
 
8. Employment Relationship. Your employment with the Company is “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause; provided, for avoidance of doubt, the
foregoing does not limit your right to receive separation benefits as provided
for elsewhere in this Agreement. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).
 
 
 

 
 
9. Certain Payments upon Termination. If you are terminated by the Company
without Cause, then, contingent upon your execution, delivery and non-revocation
of a release in form and substance satisfactory to the Company and consistent
with the Company’s standard release agreement, which contains a full release of
all claims against the Company and certain other provisions (the “Release
Agreement”), including a reaffirmation of the covenants in your Confidential
Information, Assignment of Inventions, and Non-Solicitation Agreement, you will
be entitled to (i) 6 months’ (or 12 months’ if such termination occurs within
one year following a Change in Control) continuation of your current base salary
and (ii) a lump sum payment equal to 6 months (or 12 months if such termination
occurs within one year following a Change in Control) of COBRA premiums based on
the terms of Company’s group health plan and your coverage under such plan as of
the date of your Separation from Service (regardless of any COBRA election
actually made by you or the actual COBRA coverage period under the Company’s
group health plan). The Company’s obligations under this paragraph are subject
to the requirements and time periods set forth in this paragraph and in the
Release Agreement. Prior to receiving the payments described in this paragraph,
you must execute the Release Agreement on or before the date 21 days (or such
longer period to the extent required by law) after your Separation from Service.
If you fail to timely execute and remit the Release Agreement, you waive any
right to the payments provided under this paragraph. Payments under this
paragraph will commence within 15 days of your execution and delivery of the
Release Agreement, provided that you do not revoke the Release Agreement and
allow it to become effective in accordance with its terms. Your rights following
a Separation from Service under the terms of any Company plan, whether
tax-qualified or not, that are not specifically addressed in this letter
agreement, will be subject to the terms of such plan, and this letter agreement
will have no effect upon such terms except as specifically provided herein.
Except as specifically provided in this paragraph, you will not have any further
rights to compensation under this letter agreement following your Separation
from Service.
 
10. Removal from any Boards and Positions. Unless you and the Company agree
otherwise at the time of your Separation from Service, upon your Separation from
Service, you will be deemed to resign (a) if a member, from the Board and the
board of directors of any affiliate and any other board to which you have been
appointed or nominated by or on behalf of the Company or an affiliate, (b) from
each position with the Company and any affiliate, including as an officer of the
Company or an affiliate and (c) as a fiduciary of any employee benefit plan of
the Company and any affiliate.
 
11. Tax Matters.
 
(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.
 
(b) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities.
 
12. Confidentiality. You and the Company have entered into a Confidential
Information, Assignment of Inventions, and Non-Solicitation Agreement. In
addition to the terms of that agreement, you agree that the terms and conditions
of this letter agreement are strictly confidential and, with the exception of
your legal counsel, tax advisor, immediate family or as required by applicable
law, have not and will not be disclosed, discussed or revealed to any other
persons, entities or organizations, whether within or outside the Company,
without prior written approval of the Company. For avoidance of doubt, you may
not utilize the terms of this letter agreement to seek employment with another
party.
 

 

 
 
13. Interpretation, Amendment and Enforcement. This letter agreement and
Exhibit A hereto constitute the complete agreement between you and the Company,
contain all of the terms of your continued employment with the Company and
supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company including the Consulting
Agreement between the Company and StoryCorp Consulting dated July 23, 2014 which
is hereby terminated and shall have no further force or effect. This letter
agreement may not be amended or modified, except by an express written agreement
signed by both you and a duly authorized officer of the Company. The terms of
this letter agreement and the resolution of any disputes as to the meaning,
effect, performance or validity of this letter agreement or arising out of,
related to, or in any way connected with, this letter agreement, your employment
with the Company or any other relationship between you and the Company will be
governed by California law, excluding laws relating to conflicts or choice of
law. Capitalized terms used and not defined herein have the meanings ascribed
thereto in the Plan; provided “Cause” shall include, in addition to the meaning
ascribed thereto in the Plan, the occurrence of events relating to the past or
future operations of Storycorp/Wells Compliance that interfere with your ability
to effectively perform your duties for the Company.
 
14. Section 409A. It is intended that this letter agreement comply with Section
409A of the Internal Revenue Code of 1986 (“Section 409A”), to the extent
applicable. This letter agreement will be administered in a manner consistent
with this intent, and any provision that would cause this letter agreement to
fail to satisfy Section 409A will have no force or effect until amended to
comply with Section 409A. Notwithstanding anything in this letter agreement to
the contrary, in the event any payment or benefit hereunder is determined to
constitute nonqualified deferred compensation subject to Section 409A, then to
the extent necessary to comply with Section 409A, such payment or benefit will
not be made, provided or commenced until six months after your Separation from
Service. For purposes of Section 409A, the right to a series of installment
payments will be treated as a right to a series of separate payments.
Notwithstanding anything in this letter agreement to the contrary, to the extent
required in order to avoid accelerated taxation and/or additional taxes under
Section 409A, amounts reimbursable to you under this letter agreement will be
paid to you on or before the last day of the year following the year in which
the expense was incurred and the amount of expenses eligible for reimbursement
(and in-kind benefits provided to you) during any one year may not effect
amounts reimbursable or provided in any subsequent year.
 
* * * * *
 
 
 

 
 
You may indicate your agreement with the terms of this letter agreement by
signing and dating both the enclosed duplicate original of this letter agreement
and the enclosed Confidential Information, Assignment of Inventions, and
Non-Solicitation Agreement and returning them to me.
 
 
Very truly yours,
 
ENDRA LIFE SCIENCES INC.
 
 
/s/ Francois Michelon             

 
By: Francois Michelon, Chief Executive Officer 
 
I have read and accept this employment letter agreement:
 
/s/ David Wells                    

Signature of David Wells
 
Dated: May 13, 2019         

 
Attachment
 
Exhibit A: Confidential Information, Assignment of Inventions, and
Non-Solicitation Agreement
 
 
